Citation Nr: 1602056	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1974 to October 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a right ankle disability, a right knee disability and a right foot disability. A remand is warranted to obtain missing VA records and for the Veteran to be provided a VA examination.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015). VA treatment records are associated with the claims file from 2006 forward. However, it appears there may be VA treatment records outstanding, as the RO noted reviewing VA treatment records from Amarillo VA Medical Center from 1999 forward. See February 2013 Rating Decision noting treatment records from 1999 through 2013. As it appears that there may be VA treatment records outstanding, the Board finds a remand is necessary so any outstanding VA treatment records from 1999 forward can be associated with the claims file. 

The Veteran has diagnosed tendinitis of the right foot and reports that he experiences symptoms with respect to the ankle and knee.  Next, addressing whether there is evidence establishing an in-service event, injury or disease, the Veteran has stated his symptoms began in-service. The Veteran reported he began experiencing pain in his feet and knees from walking on the steel and concrete floors aboard ships in-service. The Veteran's DD 214 indicates service aboard the U.S.S. Inchon.

In light of the Veteran's consistent lay statements regarding his symptoms beginning in-service, and unavailability of STRs a VA examination is warranted as the threshold has been met. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA treatment records, to include all records dating from 1999 through 2013. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current right ankle, right knee and right foot disabilities. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

	a. Identify all current right ankle, right knee and right foot disabilities.

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right ankle, right knee and right foot disabilities had onset in-service or are otherwise etiologically related to active military service?

The examiner's attention is directed to the April 2013 VA treatment note indicating the Veteran's current degenerative joint disease (DJD) could be related to his active military service. See April 2013 VA podiatry note. Additionally, the Veteran has reported pain and symptoms which began in-service. The Veteran's lay contentions must be considered in making a determination as to whether a nexus exists.  

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




